                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

CARRIE SMITH,                                  )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 4:19-CV-881-RK
                                               )
AT&T,                                          )
                                               )
                       Defendant.              )
                ORDER AND OPINION DENYING MOTION TO REMAND
        Before the Court is Plaintiff Carrie Smith’s Motion to Remand. (Doc. 6.) After careful
consideration and for the reasons below, Plaintiff’s Motion to Remand is DENIED.
                                            Background
        On July 23, 2019, Plaintiff filed her Petition against Defendant AT&T 1 in the Circuit Court
of Jackson County, Missouri. (Doc. 1-1, at 3-15.) Plaintiff alleges Defendant violated the Missouri
Human Rights Act by discriminating against her on the basis of age, retaliated against her, and
created a hostile work environment. Id. On November 1, 2019, Defendant timely removed the
matter to this Court based on diversity of citizenship. (Doc. 1.)
        Plaintiff moves to remand this matter to state court. The parties do not dispute that diversity
of citizenship is satisfied. But the Court must determine whether Defendant has demonstrated the
amount in controversy and, if so, whether Plaintiff has shown, to a legal certainty, the amount in
controversy cannot be met.
                                          Legal Standard
        “[F]ederal courts are courts of limited jurisdiction.” Ark. Blue Cross & Blue Shield v. Little
Rock Cardiology Clinic, P.A., 51 F.3d 812, 816 (8th Cir. 2009). If the case does not fall within
the district court’s original jurisdiction, the court must remand the case to the state court from
which it was removed. 28 U.S.C. § 1447(c). Removal statutes are construed against removal and
in favor of remand. Nichols v. Harbor Venture, Inc., 284 F.3d 8857, 861 (8th Cir. 2002).


        1
        According to Defendant’s Notice of Removal, “AT&T” is not a business entity.
However, AT&T Corp. employed Plaintiff, and therefore, responded as the defendant. (Doc. 1, at
1 n.1.)



            Case 4:19-cv-00881-RK Document 15 Filed 04/29/20 Page 1 of 4
       A party may remove an action to federal court if there is complete diversity and the amount
in controversy exceeds $75,000. 28 U.S.C. §§ 1332(a), 1441(a). When removal is based on
diversity jurisdiction, “the sum demanded in good faith in the initial pleading shall be deemed to
be the amount in controversy” unless “the State practice either does not permit demand for a
specific sum or permits recovery of damages in excess of the amount demanded.” 28 U.S.C. §
1446(c)(2)(A). In that case, “the notice of removal may assert the amount in controversy.” Id.
Because Missouri does not permit a plaintiff to demand a specific sum, 2 the Court looks to the
Notice of Removal to ascertain the amount in controversy.
       To demonstrate the amount in controversy is met, the defendant must prove the
“jurisdictional fact” by a preponderance of the evidence. Kopp v. Kopp, 280 F.3d 883, 885 (8th
Cir. 2002); see also In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010). “The
jurisdictional fact . . . is not whether the damages are greater than the requisite amount, but whether
a fact finder might legally conclude that they are . . . .” Id. Put another way, the defendant need
only show a fact finder could legally award more than $75,000. Hartis v. Chicago Title Ins. Co.,
656 F.3d 778, 781 (8th Cir. 2009). The defendant’s burden is a pleading requirement, not a demand
for proof. Raskas v. Johnson & Johnson, 719 F.3d 884, 888 (8th Cir. 2013).
       If the defendant sufficiently explains how damages plausibly exceed $75,000, a plaintiff
seeking remand must establish it is legally impossible to recover more than $75,000. Raskas, 719
F.3d at 888. The plaintiff cannot rely on the unlikelihood of recovering more than $75,000; rather,
the plaintiff must establish it is impossible to recover more than $75,000. Id. (citation omitted)
(finding “[e]ven if it is highly improbable that the Plaintiffs will recover the amounts Defendants
have put into controversy, this does not meet the legally impossible standard.”).
                                             Discussion
       In her Petition, Plaintiff claims she was not offered a voluntary termination package, but
employees who had not complained or filed grievances were offered such a package. (Doc. 1-1,
at 8-9.) She alleges the voluntary termination package “offered employees 6 months of paid
vacation as well as a $75,000.00 value.” Id. at 9. In addition, Plaintiff seeks all remedies available
under the Missouri Human Rights Act; “damages for loss of income [beginning November 19,
2018], embarrassment, humiliation, emotional distress, damage to her reputation, diminution in


       2
         See Mo. R. Civ. P. 55.05 (stating “no dollar amount shall be included in the demand
except to determine the proper jurisdictional authority….”).
                                                  2

           Case 4:19-cv-00881-RK Document 15 Filed 04/29/20 Page 2 of 4
earnings capacity”; lost benefits; future wages; damages for “emotional and mental distress”;
punitive damages; and attorneys’ fees. Id. at 8, 11-15.
       In the Notice of Removal, Defendant emphasizes Plaintiff’s allegation that she, unlike
other employees, was not offered a voluntary termination package. (Doc. 1, at 4.) Regarding her
request for lost wages, Defendant represents and provides a declaration establishing Plaintiff’s
wages for the ten and one-half months she worked in 2018 were approximately $62,000. (Doc.
#1-2, at 2.) Although Plaintiff does not quantify her emotional distress damages or punitive
damages, Defendant correctly posits those damages may be considered when determining whether
the amount in controversy is satisfied. See Spight v. Caterpillar, Inc., No. 16-0340-ODS, 2016
WL 3546411, at *2 (W.D. Mo. June 24, 2016); Eidson v. Mw. Vet. Supply Co., No. 06-0454-FJG,
2006 WL 3060139, at *4 (W.D. Mo. Oct. 25, 2006). Finally, Defendant notes Plaintiff seeks
recovery of her attorneys’ fees. When considering the combination of Plaintiff’s claims for
damages, Defendant contends the amount in controversy is met.
       In her Motion to Remand, Plaintiff maintains Defendant only speculates as to how the
amount in controversy exceeds $75,000 and “has not proven by a preponderance of the evidence
that this Court has jurisdiction.” (Doc. 6, at 3, 6.) She argues Defendant’s assumptions about her
potential back pay, emotional distress, punitive damages, and attorneys’ fees do not satisfy
Defendant’s burden because they are not based on specific facts. Id. at 3-6. However, in its Notice
of Removal, Defendant sufficiently pleaded facts to show Plaintiff’s damages are greater than the
requisite amount in controversy, and it attached a declaration establishing Plaintiff’s past wages.
(Doc. 1-3.) Although not required to do so, Plaintiff did not file a reply. By failing to do so, she
has not presented any argument that it is legally impossible for her to recover more than $75,000.
        Plaintiff alleges she was unlawfully denied the opportunity for a voluntary termination
package, which she values at $75,000. Her alleged valuation of the voluntary termination package
along with any one of the types of damages she seeks (i.e., lost wages and benefits, emotional
distress, lost benefits, punitive damages, attorneys’ fees) satisfies the amount in controversy. For
this reason alone, Plaintiff’s Motion to Remand is denied.
       Even if the Court were to look beyond Plaintiff’s alleged denied opportunity for a voluntary
termination package, the amount in controversy is still satisfied. When her employment concluded
in November 2018, Plaintiff was making more than $62,000 annually. More than seventeen
months have passed since her employment concluded. Thus, Plaintiff’s lost income currently

                                                 3

          Case 4:19-cv-00881-RK Document 15 Filed 04/29/20 Page 3 of 4
exceeds $87,000, which alone exceeds the $75,000 jurisdictional amount. Further, this amount
does not include Plaintiff’s requests for front pay, lost benefits, emotional distress, punitive
damages (capped at $500,000), or attorneys’ fees, which are also sought in her Petition. See
Muhammad v. Pub. Storage, No. 14-0246-CV-W-ODS, 2014 WL 2615736, at *1 (W.D. Mo. June
12, 2014) (finding the jurisdictional amount was met by the plaintiffs’ request for $20,000 in
compensatory damages coupled with their request for punitive damages and attorneys’ fees);
Churchill in Crestwood, LLC v. Schwartz, 2011 WL 7109212, at *4 (W.D. Mo. Jan. 27, 2011)
(citation omitted) (stating “the amount in controversy is measured by the value of the right that
[plaintiff] seeks to protect or the value of the object that is the subject matter of the suit.”); Mo.
Ann. Stat. § 213.111(2)(d) (2017) (limiting punitive damages to $500,000 for an employer with
more than 500 employees).
        Additionally, in response to Plaintiff’s Motion to Remand, Defendant inquired if Plaintiff
and her counsel would execute a binding stipulation that she and her counsel would not seek or
accept a total judgment in excess. (Doc. 9, at 5-6; Doc. 9-1.) Although Defendant twice provided
a draft stipulation to Plaintiff’s counsel, Defendant never received a response. Moreover, no such
stipulation has been filed. 3
        Based upon Plaintiff’s allegations, a fact finder could legally conclude her damages exceed
the requisite amount in controversy. See Kopp, 280 F.3d at 885; Hartis, 656 F.3d at 781. When
aggregated, Plaintiff’s alleged lost income, damages for emotional distress, punitive damages, and
attorneys’ fees could be well above $75,000. Defendant met its burden of demonstrating Plaintiff
could plausibly recover more than $75,000. And Plaintiff has not demonstrated it is legally
impossible for her to recover more than $75,000 on her personal injury claim. Accordingly, the
Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1332.
                                            Conclusion
        For the reasons set forth above, Plaintiff’s Motion to Remand (Doc. 11) is DENIED.
IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT
DATED: April 29, 2020

        3
          The Court notes, however, a post-removal stipulation of damages to less than a
jurisdictional amount does not defeat federal jurisdiction. Hatridge v. Aetna Cas. & Surety Co.,
415 F.2d 809, 814 (8th Cir. 1969).
                                                  4

            Case 4:19-cv-00881-RK Document 15 Filed 04/29/20 Page 4 of 4
